EXCLUSIVE SUPPLIER AGREEMENT
 


 
This Exclusive Supplier Agreement (the "Agreement") is made and entered into as
of this 13th day of November, 2015 (the "Effective Date"), by and between Bemax
Inc., a state of Nevada corporation, having its principal place of business at
625 Silver Oak Drive Dallas GA 30132  ("Supplier"), and Bethel Imports &
Marketing Limited, a Province of Nairobi corporation having its  principal place
of business at Wu YI Plaza 5th Floor Suite F15, Nairobi ("Customer"), with
reference to the following facts:
 
 A. Customer operate and manage major distribution channels for Disposable Baby
Diapers within South and the emerging East Africa markets.
 
B. Supplier is in the business of selling Disposable Baby Diapers including
online sales, and providing related services for such use in retail operations,
such as the operation of the ecommerce store.
 
C.  Customer desires to purchase from Supplier all private label Disposable Baby
Diapers and related services necessary to manage and operate the distribution
channels and Supplier desires to provide the foregoing to Customer on the terms
and conditions set forth herein.
 
Based upon the foregoing, and in consideration of the mutual promises set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby   acknowledged, Customer and Supplier (collectively, the
"Parties") hereby agree as follows,

 
Exclusive Sale and Purchase. Customer and Supplier agree that so long Customer’s
distribution operation of disposable baby diaper in South and emerging East
African markets remains in effect, Customer shall purchase exclusively from
Supplier, in accordance with the terms of this Agreement described below, all
private label brands of Disposable Baby Diapers, including, without limitation,
all various training, consulting, and support services (hereinafter "Services")
necessary for Customer to operate and manage the distribution of supplier’s
Disposable Baby Diaper. When Customer is in need of Disposable Baby Diapers or
Services to be provided by Supplier under the terms of this agreement, Customer
shall issue purchase order to Supplier specifying the type and amount of
Disposable Baby Diaper, and Services to be purchased from Supplier. Such
purchase orders shall be submitted to Supplier within a reasonable time prior to
the time in which Customer will need to have the Disposable Baby Diapers
distributed. During the term of this Agreement, Customer agrees that it will not
purchase Disposable Baby Diapers or Services specified in this Agreement from
any vendor, other than Supplier, unless Supplier consents in writing to such
purchase.
 
 
 
 

--------------------------------------------------------------------------------

 
 
     2.   Price and Taxes.
 
               a. Purchase Price. The purchase price for the Disposable Baby
Diapers and Services
                   shall be wholesale price + 20%  [Supplier's direct  wholesale
price listing in effect at
                   the time Customer issues a purchase order above Supplier's
cost at the time
                   Customer issues a purchase order.


               b. Prices Exclusive of Installation and Other Charges. All prices
are exclusive of
                   Services and related charges, shipping and insurance charges
which shall be billed
                   separately.  All related charges are subject to change due to
Customer's failure to
                   complete site readiness, non-standard site conditions, force
majeure events or
                   delays caused by Customer.  Customer agrees to pay all such
additional charges as
                   invoiced by Supplier.  Any such additional charges, as a
result of a force majeure
                   event, shall be pre-established and agreed to between the
Parties prior
                   to any supply or work performed.


               c. Prices Exclusive of Taxes. All prices are exclusive of sales,
use, excise, and other
                   taxes, duties or charges.  Unless Customer provides evidence
of tax exempt status,
                   Customer shall pay, or upon receipt of invoice from Supplier
shall reimburse,
                   Supplier for all such taxes or charges levied or imposed on
Customer, or required to
                   be collected by Supplier,  resulting  from
this  transaction  or any part thereof.


               d. FOB and Insurance.  All prices are FOB unless instructed
otherwise. Supplier may
                   arrange for insurance and standard commercial shipping, the
costs of which will be
                   invoiced to Customer.


 
     2.1   Right to Modify Orders. Prior to delivery, Supplier reserves the
right to make
              substitutions, modifications and improvements to the Disposable
Baby Diapers,
              provided that such substitution, modification or improvement shall
not diminish or
              materially affect the performance and quality of the Disposable
Baby Diapers as they
              were originally  demonstrated to and agreed upon by Customer and
Supplier.
 
 
 
 

--------------------------------------------------------------------------------

 


 
     3.  Payment/Financing.  Unless otherwise agreed, invoice payment terms for
all purchases
          made under this Agreement shall be net forty-five (45) calendar days
on a per order basis
          and are subject to credit review by Supplier.  All payments shall be
made to Supplier
          not later than the agreed number of days from date of invoice. Late
payments shall result
          in the  assessment of a late charge equal to one and one-half  percent
(1 1/2%) per month
          on any outstanding  balance,  or the maximum amount of interest
chargeable by law
          whichever is less.
 
 
     4.   Equipment Warranty. Supplier's sole responsibility to Customer with
respect to any
           Disposable Baby Diaper manufactured by a third party shall be to pass
through to
           Customer such original manufacturer's available product warranty. The
warranty
           provided by said third parties does not cover (i) any item of the
Disposable Baby Diaper
           which has been altered or modified including any change,  addition,
or improvement,
           and (ii) any damage, defects, malfunctions or service failures caused
by:
 
               a. Purchase Price. The purchase price for the Disposable Baby
Diapers and Services
                   shall be wholesale price + 20%  [Supplier's direct  wholesale
price listing in effect at
                   the time Customer issues a purchase order above Supplier's
cost at the time
                   Customer issues a purchase order.


               b. Prices Exclusive of Installation and Other Charges. All prices
are exclusive of
                   Services and related charges, shipping and insurance charges
which shall be billed
                   separately.  All related charges are subject to change due to
Customer's failure to
                   complete site readiness, non-standard site conditions, force
majeure events or
                   delays caused by Customer.  Customer agrees to pay all such
additional charges as
                   invoiced by Supplier.  Any such additional charges, as a
result of a force majeure
                   event, shall be pre-established and agreed to between the
Parties prior
                   to any supply or work performed.


               c. Prices Exclusive of Taxes. All prices are exclusive of sales,
use, excise, and other
                   taxes, duties or charges.  Unless Customer provides evidence
of tax exempt status,
                   Customer shall pay, or upon receipt of invoice from Supplier
shall reimburse,
                   Supplier for all such taxes or charges levied or imposed on
Customer, or required to
                   be collected by Supplier,  resulting  from
this  transaction  or any part thereof.


               d. FOB and Insurance.  All prices are FOB unless instructed
otherwise. Supplier may
                   arrange for insurance and standard commercial shipping, the
costs of which will be
                   invoiced to Customer.
 
     THIS WARRANTY CONSTITUTES SUPPLIER'S SOLE AND EXCLUSIVE WARRANTY WITH
     RESPECT TO DISPOSABLE BABY DIAPERS AND IS IN LIEU OF ANY OTHER WARRANTY,
EXPRESS,
     IMPLIED OR STATUTORY INCLUDING THE WARRANTY OF MERCHANTABILITY OR FITNESS
     FOR A PARTICULAR PURPOSE.


 


 
 

--------------------------------------------------------------------------------

 
 
     5.   Title and Risk of Loss.
 
               a. Date of Delivery.  Delivery of any of Supplier’s private label
Disposable Baby Diaper
                   shall be deemed complete when Customer acknowledges receipt
of the Disposable
                   Baby Diapers by signature at time of delivery.  Title to, and
risk of loss for, the
                   Disposable Baby Diapers sold or licensed under this Agreement
shall pass to
                   Customer upon delivery as defined herein.


 
               b. Security Interest. As security for the full and prompt payment
and performance
                    when due of all  obligations of Customer to Supplier under
this  Agreement,
                    Customer hereby grants to Supplier a security interest in
all Disposable Baby Diaper
                    supplied to Customer hereunder. Customer shall execute any
notice or other
                    documentation as may be reasonably requested by Supplier at
any time in order to
                    accomplish the intentions of this section.  This obligation
shall include an obligation
                    to execute any and all necessary  financing statements to
perfect the security
                    interest  herein  granted to Supplier as well as its
ownership  interest,  if any, herein
                    evidenced in order to perfect Supplier's  interest in the
Disposable Baby Diapers and
                    its rights to payment and performance by Customer under
this  Agreement.  Supplier
                    shall pay all expenses of filing any necessary
financial  statements and documents
                    with the appropriate public offices.


 
     6.   Training and Support Services.
 
               a. Training. Supplier will provide documents and manuals, to be
utilized in
                    the required training of Customer's employees in the use,
marketing, and handling
                    of Disposable Baby Diaper packs purchased under this
Agreement.


 
               b. Company Trainers. Customer shall designate specific members of
its staff as
                  "Company Trainers and Marketers."  Once fully trained and
certified by Supplier,
                    Company Trainers will become the first resources to be
contacted by Customer'
                    personnel who require assistance. Questions or problems that
cannot be resolved by
                    Company Trainers will be referred to Supplier. Company
Trainers may be required to
                    attend refresher or re-certification training from time to
time if necessitated by
                    changes, expansion or improvements in said Disposable Baby
Diaper. The Parties
                    agree that training of the Customer's  "Trainers" shall
commence on or about end of
                    2015. In situations where it is necessary for Supplier's
personnel to travel in order to
                    provide services for Customer, Customer agrees to pay all
travel expenses for
                    transportation, food and lodging.
 
 
 
 

--------------------------------------------------------------------------------

 
 
     7.   Excusable Delay.  Supplier shall be excused from performance under the
purchase order
           and not be liable to Customer for delay in performance
attributable  in whole or in part to
           any cause  beyond its  reasonable control,  including  but
not  limited  to,  action or
           inaction of any government,  war, civil disturbance, insurrection,
sabotage, act of
           public  enemy, labor strike, difficulty or dispute, unpredictable
failure or delay in
           delivery by Supplier's suppliers or subcontractors, transportation
difficulties, shortage  of
           energy, materials, accident, fire, flood, storm or other act of God,
or Customer' fault or
           negligence.  In the event of an excusable delay, Supplier shall make
reasonable efforts to
           notify Customer of the nature and extent of such a delay
and  Supplier will be entitled to
           a reasonable schedule extension. In the event a delay results from
Customer's fault or
           negligence, Supplier will also be entitled to an equitable adjustment
calculated on a time
           and materials  basis which shall be mutually agreed upon.


 
     8.  Change, Cancellation, and Termination.
 
               a. Cancel of Purchase Order. If Customer cancels a purchase order
within thirty (30)
                   days prior to scheduled shipment date, Customer shall pay to
Supplier a restocking
                   fee of Twenty percent (20%) of the canceled purchase order.
Supplier shall not assess
                   any cancellation charges if Supplier cancels an order.


 
               b. Breach of Agreement.  In the event that either Party breaches
any provision of this
                    Agreement, and fails to cure such breach within thirty (30)
days after written notice
                    from the other Party, the breaching Party shall be in
default.


 
               c. Liability of Supplier.  Supplier's maximum liability and
Customer's maximum
                   recovery for any claim arising out of or in connection  with
the sale of Disposable
                   Baby Diapers shall not in the
aggregate  exceed  the  price  paid by  Customer  for
                   such Disposable Baby Diapers hereunder.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
     9.  Sale or Cessation of Customer's Business.  In the event of (i) a sale
or other disposition of
          Customer's business, either by sale or other disposition of all or
substantially all of its
          assets or the sale or other  disposition of all or a  majority of the
stock/membership
          interests in Customer, or (ii) an assignment  or other conveyance of
its Disposable Baby
          Diapers distribution channels in South and East Africa, Customer
agrees that it will cause
          the transferee of the business or the assignee to assume Customer's
obligations under
 
            this Agreement and no such transfer or assignment shall operate to
release Customer
            from Customer's obligations under this Agreement without the prior
written consent  of
            Supplier in Supplier's sole and absolute discretion. In the event of
a liquidation or other
            cessation of Customer's business  (without sale or transfer of
the  business), Customer
            shall give Supplier at least Three (3) months prior written notice
of its intention to
            discontinue its business. Failure to comply with this Section 9.
Shall constitute a material
            breach of this Agreement by Customer.


 
     10.  Assignment.  Neither Party may assign this Agreement in whole or in
part without the
             prior written consent of the other Party. (It shall not be
considered an "assignment" if
             either Party applies the contract to wholly owned subsidiaries, or,
to other ventures in
             which they remain the controlling entity, provided, however that
the forgoing shall not
             release such Party from or affect such  Party's  obligations under
this Agreement.)


 
     11.  Term. This Agreement shall become effective on the date upon which the
Party last
             signing below signs this Agreement and shall remain in effect for
so long as the
             Supplier’s South and East Africa Disposable Baby Diapers
Distribution channels remains
             in effect, unless otherwise  terminated  earlier pursuant to the
terms of this Agreement
             or  terminated  earlier  by mutual  written  consent  of
the  Parties. Furthermore, either
             Party may terminate this Agreement immediately in the event that
the other Party has
             breached a provision of this Agreement and has failed to cure the
breach within a
             reasonable time or in the event that the other Party shall become
liquidated, dissolved,
             bankrupt or insolvent, or shall take any action to be so declared.


 
     12.  Miscellaneous.
 
               a. Entire Agreement. This Agreement and attached Exhibits
constitute the entire
                   agreement between Customer and Supplier with respect to the
subject matter
                   hereof and there are no representations, understandings or
agreements which are
                   not fully expressed in this Agreement.

 
               b. Cooperation. The Parties acknowledge and agree that successful
completion of this
                    Agreement shall require the full and mutual good faith
cooperation of each of the
                    Parties.

 
               c. Amendments. No amendment, change, waiver, or discharge hereof
shall be valid
                      unless in writing and signed by the Party against which
such amendment, change
                      waiver, or discharge is sought to be enforced.
 
 
 
 

--------------------------------------------------------------------------------

 


d.  
Nevada Law; Exclusive Jurisdiction and Venue. This Agreement shall be
governed  in

      all respects by the laws of the State of Nevada without regard to its
conflict of laws
      provisions, and Corporation and Contractor agree that the sole and
exclusive venue
      and jurisdiction for disputes arising from this Agreement shall be the
appropriate
      state or federal court located in the State of Nevada, and Customer and
Supplier
      hereby submit to the venue and jurisdiction of such courts.


e.  
Notice.  Any notice provided pursuant to this Agreement, if specified to be in

writing, shall be in writing and shall be deemed given (i) if by hand delivery,
upon receipt thereof, (ii) if by mail, three (5) business days after deposit in
the United  States mails, postage prepaid, certified mail, return receipt
requested, (iii) if by facsimile transmission, upon electronic confirmation
thereof, (iv) if by electronic mail (e-mail),  upon electronic  confirmation
thereof or (v) if by next day delivery service,  upon such delivery.  All
notices shall be addressed as follows (or such other  address as either Party
may in the future specify in writing to the other):


 
                     In the case of Supplier:                                In
the case of Customer:
 
                    Attn:  Taiwo
Aimasiko                                    Attn:  Abi Imbai
                    625 Silver Oak
Drive                                       WU YI Plaza, 5th Floor, Suite F15
                   Dallas, Georgia
30132                                     Galana Road, Kilimani, Nairobi
                   Email: admin@bemaxinc.com                       Email:
mb@viscus.com


 
f.  
Waiver.  The wavier or failure of either Party to exercise any right in any
respect

provided for herein shall not be deemed a waive of any further right hereunder.


g.  
Interpretations.  All references to "Business Days" shall mean all days
excluding

Saturdays,  Sundays and legal holidays observed in the state of Nevada. All
references to the masculine, feminine, neuter or singular shall also refer to
the  
masculine, feminine, neuter or plural, where applicable.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
               13. Severability.  If any section, portion, provision, paragraph,
clause, sentence,
                      language or word of this Agreement is determined to be
invalid, illegal, void,
                      voidable or unenforceable for any reason whatsoever, this
Agreement shall be read
                      as if it did not contain such section, portion,
provision,  paragraph, clause sentence,
                      language or word,  it is to that extent to be
deemed  omitted,  and the balance of
                      this Agreement shall remain enforceable.


 
               14. Counterparts.  This Agreement may be executed in several
counterparts, including
                      by means of facsimile signatures, all of which
taken  together  shall  constitute  the
                      entire agreement between the Parties hereto.


 
               15. Headings. The section headings used herein are for reference
and convenience
                     only and  shall not enter into the interpretation hereof.


 
               16.  Approvals and Similar Actions.  Unless otherwise provided
herein, where
                       agreement, approval, acceptance, consent or similar
action by either Party hereto
                       is required by any provision of this Agreement,  such
action shall not be
                       unreasonably delayed or withheld.


              17.  Attorneys' Fees. Each Party hereto shall be responsible for
and shall pay for their
                      own costs and attorneys' fees. Notwithstanding the
foregoing, if either Party brings
                      any action or proceeding, subsequent to the  execution  of
this  Agreement, to
                      interpret or enforce any provision hereof, the prevailing
Party shall be entitled to
                      reasonable fees and costs, including attorneys' fees.


               18.  Further Documents. Each Party agrees to perform any further
acts and to execute
                       and deliver any additional  documents which may be
reasonably necessary to
                       effectuate the provisions of this Agreement.


 
                         CUSTOMER:                                                                       SUPPLIER:


             Bethel Imports & Marketing
Limited,                             Bemax Inc, Inc., a Nevada
             a Province of Nairobi
Corporation                                   Corporation


            By/s/Abi
Imbai                                                                      By/s/Taiwo
Aimasiko
            Name: Abi
Imbai                                                                   Name:
Taiwo Aimasiko
            Title:
President/Director                                                     Title:
President/CEO
 
 
 
 

--------------------------------------------------------------------------------

 